The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on June 29, 2022. Claim 1 has been amended; no claims have been cancelled; claims 16-17 have been added.   
In view of amendments and remarks, objection of the specification and the rejection of claim 1-15 under 35 U.S.C. 103 as being unpatentable over Chaussade’595 et al. (U.S. Patent 6,708,595) have been withdrawn.
Claims 1-17 are pending.
        
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-17 are allowable over the closest references: Chaussade’595 et al. (U.S. Patent 6,708,595), Chaussade’241 et al. (U.S. Patent 5,227,241), and Engl et al. (U.S. Patent Application Publication 2008/0187721 A1).
The disclosure of the above-mentioned references resided in paragraphs 4-5 of the Office Action dated March 31, 2022 is incorporated herein by reference.
However, the above-mentioned references of Chaussade’595 et al., Chaussade’241 et al., and Engl et al. do not disclose or fairly suggest the claimed laminated glazing with at least one step-shaped functional portion, comprising:
a first stack of components comprising:
an exterior glass layer having inner and outer surfaces;
an interior glass layer having inner and outer surfaces; and
at least one plastic bonding layer located between inner surfaces of said exterior and interior glass layers; and
at least one second stack of components, wherein each stack of said at least one second stack of components comprises:
a glazing layer;
at least one functional layer; and
at least one plastic bonding layer;
particularly wherein each stack of said at least one second stack of components is disposed on and bonded to a section of the outer surface of the interior glass layer of the first stack of components by one plastic bonding layer of said at least one plastic bonding layer of said second stack of components, forming a step-shaped portion;
wherein said at least one second stack of components is placed over a portion of the first stack of components, as per newly amended claim 1.
It is noted that Chaussade’241 does not disclose the following features: a second stack of components, including a functional layer. Chaussade '241 discloses a glass laminated structure comprising a first stack of two glass layers with a plurality of plastic layers in between, and a second stack of components with a glass layer and multiple plastic layers in between.
Chaussade’595 does not disclose a first stack of components comprising two glass layers, one interior and one exterior. On the contrary, Chaussade’595 discloses a fist stack having a single glass layer. The alleged interior glass does not correspond to a glass of the first stack, because the present disclosure requires that the second stack forms a step-shaped portion and is also placed on a portion of the first stack of components. The glass 'le' clearly forms a step-shaped portion and hence corresponds to the second stack of components. the second stack of components is placed over a portion of the first stack of components. Chaussade'595 second stack of components is stepped making contact along the surface of the first stack of components, and Chaussade'595 does not provide any teachings of a second stack of components including a functional layer.
Engl does not disclose a first stack of components comprising two glass layers, one interior and one exterior. On the contrary, Engl discloses a fist stack having a single glass layer. Engl does not disclose that the second stack of components is placed over portion of the first stack of components. On the contrary, Engl's second stack of components is stepped making contact along the surface of the first stack of components. Finally, Engl does not provide any teachings of a second stack of components including a functional layer. There is simply no functional layer taught by Engl, which is opposite to the functionality of the present disclosure.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Chaussade’595 et al., Chaussade’241 et al., and Engl et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764